Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXECUTION COPY AMENDED AND RESTATED AGREEMENT FOR SALE AND PURCHASE OF RECEIVABLES DATED AS OF OCTOBER 30, 2008 The Seller and the Purchaser entered into that certain Amended and Restated Agreement for Sale and Purchase of Receivables, dated as of October 26, 2007, as amended by Amendment No. 1 thereto dated as of October 16, 2008. The Seller and the Purchaser desire to further amend and restate that Agreement. Accordingly, that Agreement is hereby amended and restated in its entirety to read as follows: THIS AMENDED AND RESTATED AGREEMENT (the Agreement) is made as of October 30, 2008, between AMERICAN EXPRESS BANK, FSB, a federal savings bank duly organized and validly existing under the laws of the United States of America and having a principal place of business at 4315 South 2700 West, Salt Lake City, Utah 84184 (the  Seller ) and AMERICAN EXPRESS CREDIT CORPORATION, a corporation duly organized and validly existing under the laws of the State of Delaware and having a place of business at One Christina Centre, 301 North Walnut Street, Suite 1002, Wilmington, Delaware 19801-2919 (the  Buyer ). WHEREAS, A. The Seller owns charge card accounts pursuant to which the Seller issues American Express Card products to consumers; B. The Seller sells to the Buyer receivables arising under certain of these charge card accounts and the Buyer purchases such receivables from the Seller (such receivables as have been sold prior to the date hereof are hereinafter referred to as the  Initial Purchases ); and C. The Seller wishes to continue to sell receivables arising under charge card accounts to the Buyer and the Buyer wishes to continue to purchase such receivables from the Seller in accordance with this Agreement (such receivables as are sold on or after the date hereof are hereinafter referred to as the  Future Purchases ). NOW, THEREFORE, the parties hereby agree as follows: Section 1. Certain Definitions The following terms when capitalized in this Agreement and used either in the singular or the plural have the following meanings:  ACSC  means Amex Card Services Company, a Delaware corporation, and its successors and assigns.  Assignment  has the meaning described in Section 4(a) hereof. 1  Business Day  means a day on which both the Sellers and the Buyers principal offices are open for business.  Card  means a charge card issued by the Seller with respect to a consumer account owned by the Seller.  Cardmember  means the person or firm obligated to make payments to the Seller with respect to charges incurred by the use of a Card.  First Day of a Monthly Period  has the meaning set forth in the definition of Monthly Period.  Fraud  means the misuse or fraudulent use of a Card or its related details by an unauthorized person or entity.  Future Purchases  has the meaning defined in the recitals of this Agreement.  Governmental Authority  means the United States of America, any state or other political subdivision thereof and any entity exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to government.  Initial Purchases  has the meaning defined in the recitals of this Agreement.  Initial Resumption Settlement Statement  shall mean the statement substantially in the form set forth in Exhibit D.  Insolvency Event  means the occurrence of the following with respect to a party: (a) such party shall file a petition or commence a Proceeding, (i) to take advantage of any bankruptcy, conservatorship, receivership, insolvency, or similar laws, or (ii) for the appointment of a trustee, conservator, receiver, liquidator or similar official for or relating to such party or all or substantially all of its property, (b) such party shall consent or fail to object to any such petition filed or Proceeding commenced against or with respect to it or all or substantially all of its property, or any such petition or Proceeding shall not have been dismissed within sixty (60) days of its filing or commencement, or a court, agency, or other supervisory authority with jurisdiction shall have decreed or ordered relief with respect to any such petition or Proceeding, (c) such party shall be unable, or shall admit in writing its inability, to pay its debts generally as they become due, (d) such party shall make an assignment for the benefit of its creditors or (e) such party shall voluntarily suspend payment of substantially all of its obligations.  Last Day of a Monthly Period  has the meaning set forth in the definition of Monthly Period.  Monthly Period  means the period (a) from and including the second day following the last day of the seventh billing cycle applicable to the charge card accounts ending during a calendar month (such day being the First Day of a Monthly Period) and (b) to and including the day following the last day of the seventh billing cycle applicable to the charge card accounts ending in the next calendar month (such day being the Last Day of a Monthly Period). Each 2 Monthly Period shall include the Monthly Stub Period for the calendar month in which the First Day of such Monthly Period occurs.  Monthly Stub Period  means the period in a calendar month from and including the day following the Last Day of a Monthly Period that occurs during such calendar month to and including the last calendar day of such calendar month.  Monthly Stub Period Receivables  has the meaning described in Section 2 hereof.  New Receivable  has the meaning described in Section 2 hereof.  Payment Amount  has the meaning described in Section 4(b) hereof.  Proceeding  means any suit in equity, action at law or other judicial or administrative proceeding.  Purchase Date  means each date that Receivables are purchased by the Buyer and sold by the Seller under this Agreement.
